DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lin et al. (US 9594977).
Considering claim 1, Lin discloses a display control method (Systems and methods are provided for content-based selection of stylized images. See abstract) comprising: acquiring and displaying a first content image on a screen (see fig. 1 and/or fig. 6, where input image 102/202 is selected/retrieved and presented to a user for analysis. Input image 102 and/or 202 encompasses semantic content defining a content image. See col. 4, lines 5-20); determining (204, fig. 2) a first pattern image (e.g., selected example stylized image 212) having a first color scheme based on first color information; and displaying the first pattern image on the screen after the displaying the first content image (e.g., fig. 6 shows the presentation of stylized image 212 selected based on similar stylized attributes, including color/contrast information, style scheme and color scheme of input image 212. In addition, Lin discloses: The image manipulation application 204 uses one or more subsets of the semantic training images 206 to identify one or more of the example stylized images 210 that are suitable for performing a stylization process using the input image 202. The image manipulation application 204 performs semantic clustering operations on the semantic training images 206 to define one or more content classes to which the image content of a given input image 202 may belong.  See col., 6 lines 17-25. For example, the example stylized images 210 may be manually or automatically reviewed, analyzed, or otherwise selected by a curating process that is used to identify images suitable for a stylization process (e.g., a style transfer process). The stylization process involves identifying image statistics describing measurable quantities included in the image content of a given example stylized image 210. Examples of these quantities include (but are not limited to) a global color scheme or distribution, a global tone, a local color scheme or distribution at one or more portions of an image, a local tone at one or more portions of an image, vignetting, etc. The stylization process applies the identified image statistics to an input image 202 to generate a stylized output image 214. For example, the image manipulation application 204 may modify color information in an input image 202 to generate an output image 214 having a color scheme that is similar to the color scheme of an example stylized image 210. See col. 5, line 64 to col. 6, line 26 and col. 11, lines 8-47); and acquiring and displaying a second content image (214, fig. 6) on the screen after the displaying the first pattern image, wherein the first content image has the first color information (e.g., using selected stylized image 212 having the appropriate semantic content attributes to input image 212 to output image 214. See col. 11, line 48 to col. 12 line 5).
As per claim 2, Lin discloses a color contained in the first color scheme is in a same series as a color represented by the first color information (e.g., stylization process applies the identified image statistics to an input image 202 to generate a stylized output image. The identified image statistics describing measurable quantities included in the image content, including global and local color schemes or distribution, and a global and local tones at one or more portions of the image to generate output image with similar color scheme as the selected stylized image. See col. 6, lines 1-26).
As per claim 3, Lin discloses acquiring the first color information by analyzing the first content image (e.g., stylization process applies the identified image statistics to an input image 202 to generate a stylized output image. The identified image statistics include global and local color schemes or distributions, and a global and local tones at one or more portions of the image to generate output image with similar color scheme as the selected stylized image. See col. 5, line 64 to col. 6, line 26).
Regarding claim 4, considering that in Lin the selected stylized image 210 is based on identified image statistics, including global and local color schemes or distributions at one or more portions of the image, of the input image (see col. 6, lines 1-26), it is inherent that a color information from the image statistics be acquired from respective color pixels selected from portions of the input image.
As per claim 6, Lin discloses storing (108, fig. 7) a plurality of pattern images (210) containing the first pattern image ((212), see fig. 2 and col. 5, lines 37-43); and selecting the first pattern image from the plurality of pattern images based on the first color information (see col. 7, lines 21-43).
The subject-matter of independent claim 8 corresponds in terms of a control device to that of independent method claim 1 and the rejections raised to the later also apply, mutatis mutandis, to the former.
Claim 9 contain features that correspond in scope with the limitations recited in claim 1. Thus, the same reasoning above with respect to claim 1 applies herein for claim 9. In addition, Lin discloses a display device that displays an image on a screen (see fig. 6); and a display control device (700, fig. 7) including one or more processors (108 & 702, fig. 7).


Allowable Subject Matter
5.	Claims 5,  and 7  are objected to as being dependent upon a rejected base claim, but would be allowable if amended and rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record fails to specifically teach the method of claim 1, wherein a detection image is generated by imaging a pattern image displayed on the screen using an image sensor for calibrating an image (as recited in claim 5); and displaying a second pattern image having a second color scheme determined based on a second color information on the screen after displaying the second content image (as recited in claim 7).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
07/28/2022